EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Steven D. Jinks on April 21, 2022.
The application has been amended as follows: 
TITLE
The Title has been changed to -- CONCENTRIC TURBOMACHINE WITH ELECTRIC MACHINE --. 
IN THE CLAIMS
1. (Currently Amended) An axial flow turbomachine for producing thrust to propel an aircraft, comprising: 
an inner duct and an outer duct, both of which are annular and concentric with one another; 
an inner fan located in the inner duct driven by a first electric machine, the inner fan being configured to produce a primary pressurised flow, the primary pressurised flow producing thrust to propel the aircraft without the primary pressurised flow passing over any rotating 
an outer fan located in the outer duct driven by a second electric machine, the outer fan being configured to produce a secondary pressurised flow and having a hollow hub through which the inner duct passes; 
wherein the inner fan is configured to have, in operation, an inner fan rate of rotation of from 3 to 8 times that of an outer fan rate of rotation.  

3. (Currently Amended) The turbomachine of claim 1, wherein the inner fan rate of rotation is 6 times the outer fan rate of rotation.  
7. (Cancelled)  

8. (Currently Amended) The turbomachine of claim 1, 

9. (Currently Amended) The turbomachine of claim 1, 

Allowable Subject Matter
Claims 1-5, 7-20 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on April 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application 16528201 and 16528114 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
April 23, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741